DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Line 2, it appears the limitation “indoor space” should be --the indoor space--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1:  Note that claim 1 previously recited “A deployable indoor shelter comprising a deployable shelter that forms a safe zone when deployed and substantially undisturbed indoor space when said deployable shelter is withdrawn.”  However, the claim now recites a deployable indoor shelter for an indoor space (emphasis added), but subsequently a deployable indoor shelter comprises a deployable shelter and a substantially undisturbed indoor space.  Accordingly, the scope of the claim is unclear. Line 2 of the claim, it’s unclear if the limitation “a deployable shelter” is referencing the limitation “a deployable indoor shelter” found in line 1 of the claim.  Line 3 of the claim, it’s unclear if the limitation “substantially undisturbed indoor space” is referencing the limitation “an indoor space” found in lines 1-2 of the claim.    Examiner suggests removing “for an indoor space” from lines 1-2 of the claim.
With regard to claim 10: It’s unclear as to how “one of the parallel walls is movable to expand the safe zone.”  Examiner notes that the “at least one wall” is part of the indoor space as recited in claim 1.  As shown in figures, the indoor space does not have moveable walls.  It appears applicant intended to refer to walls of the deployable shelter?
With regard to claim 12-14 and 17: The limitation “the shelter wall” lacks sufficient antecedent basis.   Further regarding clam 12, it’s unclear as to how each of the shields is associated to a side of the shelter wall.  It appears each of the shields should be associated with a side of the indoor space.
With regard to claim 16: It’s unclear how the hinge serves as a pivot between the panels (emphasis), when it was previously recited an end of the shelter wall is connected by the hinge to one of the panels.

Claims 1-20  are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (https://www.goodmorningamerica.com/news/story/14-year-inventor-designed-bulletproof-wall-protect-students-57115216).
With regard to claim 1: Smith et al. discloses a deployable indoor shelter (see figures on pgs. 3-4) comprising a deployable shelter (A) that forms a safe zone when deployed and substantially undisturbed indoor space (room) when said deployable shelter (A) is withdrawn, wherein in a deployed state, the safe zone, which uses a part of the indoor space (room), is confined within at least one wall (G) of the indoor space (room) and the deployable shelter (A) forming a sheltered perimeter that is bounded from all sides (see figures on pgs. 3-4).


    PNG
    media_image1.png
    392
    698
    media_image1.png
    Greyscale

Figure on pg. 3 of Smith et al. (https://www.goodmorningamerica.com/news/story/14-year-inventor-designed-bulletproof-wall-protect-students-57115216).
With regard to claim 2: Smith et al. discloses that said at least one wall (G) is an interior wall having no openings (see figures on pgs. 3-4).
With regard to claim 7: Smith et al. discloses a height of the deployable shelter (A) is substantially the same as a height of the indoor space (see figures on pgs. 3-4).
With regard to claim 9: Smith et al. discloses that one end of the deployable shelter (A) is permanently anchored to a corner (H) of the indoor space (see figures on pgs. 3-4).
With regard to claim 10: Smith et al. discloses that the deployable shelter (A) comprises at two walls (B and C) that are parallel when retracted, wherein one of the walls (B or C) is movable to expand the safe zone of the indoor space (see figures on pgs. 3-4).
With regard to claim 17: Smith et al. discloses that to withdraw the deployable shelter, the deployable shelter (A) is pushed against said at least one wall (see figures on pgs. 3-4).
With regard to claim 19: Smith et al. discloses that the deployable shelter has a lock (F) (see figures on pgs. 3-4).
With regard to claim 20: The deployable shelter (A) disclosed by Smith et al. is confined within a self-supported construction (see figures on pg. 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6, 11-16 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (https://www.goodmorningamerica.com/news/story/14-year-inventor-designed-bulletproof-wall-protect-students-57115216) in view of Handley (US 10,125,486 B1).
With regard to claim 3: Smith et al. discloses that said deployable shelter (A) comprises a plurality of sections (B and C) connected to one another by a hinge (E) so that when the deployable shelter is in a withdrawn state, the sections (B and C) are adjacent one another (see figures on pgs. 3-4).  
Smith et al. does not disclose that the deployable shelter comprises multiple hinges. 
However, Handley discloses that said deployable shelter (10) comprises a plurality of sections (12, 26, 40, 52, 60 and 74) connected to one another by hinges (20, 34, 46, 62 and 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployable shelter disclosed by Smith et al. to include a plurality of section connected to one another by hinges such as taught by Handley in order to provide versatility so as accommodate design and environmental considerations of the room.
With regard to claim 4: Smith et al. discloses that the hinge between the sections (B and C) are configured to prevent open spaces between the sections when the shelter is deployed (see figures on pgs. 3-4).   As modified, the deployable shelter comprises a plurality of sections with hinges.
With regard to claim 6: Smith et al.  discloses that the plurality of sections is made of a hard material selected from the group consisting of metal, hard metal, and any other bullet-proof material (pg. 2, lines 1-2).
With regard to claim 8: Smith et al. does not disclose that the deployable shelter comprises wheels at a bottom of the deployable shelter.
Handley discloses that the deployable shelter (10) comprises wheels (28, 30, 42, 44, 54, 56, 68, 70, 82, 84) at the bottom (figs. 1-2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployable shelter disclosed by Smith et al. to include wheels on the bottom such as taught by Handley in order to provide a convenient means of aiding in the movement of the deployable shelter. 
With regard to claims 11-12: Smith et al. does not explicitly disclose a pair of movable side shields are provided to allow the deployable shelter to move forward to within the indoor space.  Smith et al. does not disclose that each of the shields is made of at least two panels associated to a side of the indoor space.
However, Handley discloses that said deployable shelter (10) comprises a plurality of sections (12, 26, 40, 52, 60 and 74) connected to one another by hinges (20, 34, 46, 62 and 76).
It would have been an obvious mater of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployable shelter discloses by Smith et al. to comprise additional sections, such as taught by Handley in order to accommodate design and environmental considerations of the indoor space.  The deployable shelter of Smith as modified by Handley  would be capable of forming side shields each made of at least two panels associated to a side of the indoor space to accommodate design and environmental considerations of the indoor space.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claim invention.  
With regard to claim 13: Smith et al. discloses an end of the indoor space (room) is connected by a hinge (H) to one of the panels (B) (see figures on pg. 3-4).
With regard to claim 14: Smith et al. discloses that the panels are made of metal and/or any other bullet-proof material (pg. 2, lines 1-2)
With regard to claim 15: The panels disclosed by Smith can be configured to be situated opposite an opening in said at least one wall as the panels are reconfigurable.
With regard to claim 16: Smith et al. discloses another hinge (E) serving as a pivot between the panels (B and C) (see figures on pg. 3-4).
With regard to claim 18: Smith et al. discloses that the panels (B and C) are configured to swing against a nearest wall of indoor space (see figures on pg. 3-4).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (https://www.goodmorningamerica.com/news/story/14-year-inventor-designed-bulletproof-wall-protect-students-57115216).
With regard to claim 5: Smith et al. discloses the hinges are provided with sheets (D) that are provided to secure any gap formed between two adjacent sections to cover any spacing between the sections (see figures on pg. 3-4).
Smith et al. does not disclose that the sheets are metal.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available materials for use in sheets that is capable of resisting ammunition fire. Note that such a modification coincides with the goal of the disclosed structure, which is to provide a bullet-proof shelter.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
The rejection of claims 8 and 10-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 8/29/22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633